DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/12/2020, 01/13/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
Examiner’s Note
To help the reader, examiner notes in this detailed action claim language is in bold, strikethrough limitations are not explicitly taught and language added to explain a reference mapping are isolated from quotations via square brackets.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-2, 7, 18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 13, 18 of copending Application No. 17121295 (‘295) in view of claim(s) 1, 8 of copendeing Application No. 16923916 (‘916). Although the claims at issue are not identical, they are not patentably distinct from each other because as set forth in the tables and description below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant claim
17121295 (‘295)
16923916 (‘916)
Regarding claim 1. a radar device, a receiver that is designed to receive a radio-frequency (RF) radar signal and, based thereon;	 
1. A radar device, comprising: a radar receiver to: receive a radio frequency (RF) radar signal and, 
1. A radar device, comprising: a radar receiver to: receive a radio frequency (RF) radar signal, and 






and a neural network having a plurality of layers each having one or more neurons, 
generate a digital signal based on the RF radar signal, 

the digital signal comprising a plurality of signal segments; 

and a neural network comprising a plurality of layers, each layer of the plurality of layers having one or more neurons, 
generate a digital signal based on the RF radar signal, 

the digital signal comprising a plurality of signal segments; 

and a neural network comprising a plurality of layers to process the plurality of signal segments, each layer of the plurality of layers having one or more neurons, 
wherein the plurality of signal segments are fed to an input layer of the plurality of layers and 







wherein the plurality of layers are designed to process the plurality of signal segments of the digital signal, 


wherein at least one layer of the plurality of layers is a complex-valued neural network layer comprising complex-valued weighting factors, wherein the complex- valued neural network layer is configured to perform one or more operations according to a complex-valued computation, 

(generate a digital signal based on the RF radar signal, the digital signal comprising a plurality of signal segments; 
[from above box])
wherein the plurality of layers is to process the plurality of signal segments using weighting factors having values selected from a predetermined set of discrete values, 





(generate a digital signal based on the RF radar signal, the digital signal comprising a plurality of signal segments; 
[from above box])
and wherein an output layer of the plurality of layers has at least one neuron that delivers an output value that indicates whether a respective signal segment or sample, associated with the neuron, of the respective signal segment is overlaid with an interfering signal.
and wherein an output layer of the plurality of layers has at least one neuron that delivers an output value that indicates whether a respective signal segment or a sample, able to be associated with the neuron, of the plurality of signal segments, is overlaid with an interfering signal.

and wherein at least one neuron in an output layer of the plurality of layers is to provide an output value that indicates whether a respective signal segment or a sample, associated with the at least one neuron, is overlaid with an interfering signal.




Claim 2
further comprising:  a radar transmitter that is designed to generate an RF transmission signal that comprises a plurality of frequency-modulated pulses, wherein 


each of the plurality of signal segments of the digital signal is associated with a respective frequency- modulated pulse of the plurality of frequency-modulated pulses, and 

wherein the plurality of signal segments are in the time domain or in the frequency domain.

Claim 13
 A radar device, comprising: a radar transmitter to output a radio frequency (RF) transmission signal including a plurality of frequency-modulated chirps

 
a dataset including a set of digital values, the dataset being associated with a chirp or a sequence of successive chirps;
Claim 8
a radar transmitter to output a radio frequency (RF) transmission signal that comprises a plurality of frequency-modulated chirps



and generate a dataset including a set of digital values, the dataset being associated with one or more frequency-modulated chirps of the plurality of frequency-modulated chirps

Claim 7
Claim 13
Claim 8
A radar device, comprising: a radar transmitter that is designed to output a radio-frequency (RF) transmission signal that comprises a plurality of frequency-modulated chirps, 
13. A radar device, comprising: a radar transmitter to output a radio frequency (RF) transmission signal including a plurality of frequency-modulated chirps, 

8. A radar device, comprising: a radar transmitter to output a radio frequency (RF) transmission signal that comprises a plurality of frequency-modulated chirps, 

a radar receiver that is designed to receive an RF radar signal and, based thereon, to generate a dataset containing a particular number of digital values 

wherein a dataset is associated with a chirp or a sequence of successive chirps; 


a radar receiver to: receive an RF radar signal, generate, based on the RF radar signal, a dataset including a set of digital values, 


the dataset being associated with a chirp or a sequence of successive chirps; 


a radar receiver to: receive an RF radar signal, and generate a dataset including a set of digital values, 


the dataset being associated with one or more frequency-modulated chirps of the plurality of frequency-modulated chirps; 


a neural network to which the dataset is fed and that is designed to filter the dataset in order to reduce an interfering signal contained therein, wherein the neural network is a convolutional neural network. 
and a neural network to filter the dataset to reduce an interfering signal included in the dataset, the neural network being a convolutional neural network, wherein at least one layer of the neural network is a complex-valued neural network layer comprising complex-valued weighting factors, wherein the complex- valued neural network layer is configured to perform one or more operations according to a complex-valued computation.
and a convolutional neural network to filter the dataset to reduce an interfering signal included in the dataset, wherein the convolutional neural network is to filter the dataset using weighting factors having values from a predetermined set of discrete values.
Claim 18
A method for a radar device, comprising: transmitting a radio-frequency (RF) transmission signal that comprises a plurality of frequency-modulated chirps; 

receiving an RF radar signal and generating a dataset containing a particular number of digital values based on the RF radar signal, 


wherein a dataset is associated with a chirp or a sequence of successive chirps; 






and filtering the dataset using a neural network to which the dataset is fed in order to reduce an interfering signal contained therein, 



wherein the neural network is a convolutional neural network.

Claim 18
18. A method, comprising: transmitting a radio frequency (RF) transmission signal including a plurality of frequency-modulated chirps; 


receiving an RF radar signal; generating, based on the RF radar signal, 





a dataset including a set of digital values, the dataset being associated with a chirp or a sequence of successive chirps; 





and filtering the dataset using a convolutional neural network, the convolutional neural network being configured to reduce an interfering signal included in the dataset, 



wherein at least one layer of the convolutional neural network is a complex- valued neural network layer comprising complex-valued weighting factors, wherein the complex-valued neural network layer is configured to perform one or more operations according to a complex-valued computation.

Claim 8
8. A radar device, comprising: a radar transmitter to output a radio frequency (RF) transmission signal that comprises a plurality of frequency-modulated chirps, 

a radar receiver to: receive an RF radar signal, 






and generate a dataset including a set of digital values, the dataset being associated with one or more frequency-modulated chirps of the plurality of frequency-modulated chirps; 


and a convolutional neural network to filter the dataset to reduce an interfering signal included in the dataset, 





wherein the convolutional neural network is to filter the dataset using weighting factors having values from a predetermined set of discrete values.



Instant claim 1 is substantially similar to reference claim 1 and 1 of ‘295 and ‘916 respectively.  Instant claim 2 is substantially similar to reference claim 13 and 8 of ‘295 and ‘916 respectively.  Instant claim 7 is substantially similar to reference claim 13 and 8 of ‘295 and ‘916 respectively. Instant claim 18 is substantially similar to reference claim 18 and 8 of ‘295 and ‘916 respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 6-9, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray (US-20160132768) in view of Sick et al. (US-20190279366 hereinafter Sick).


Regarding claim 1. a radar device, a receiver (Ray 0015 ““multipath corrupted signals” refers to radio signals from one source that are received at a receiver by two or more paths.”; 0007 “In yet another aspect, a radar system configured to transmit and receive radar signals to determine a location of at least one object is provided.”) that is designed to 
receive a radio-frequency (RF) radar signal and, based thereon (Ray 0015 ““multipath corrupted signals” refers to radio signals from one source that are received at a receiver by two or more paths.”), to (Ray 0010 “FIG. 3 is a graph showing the real part of an exemplary complex multipath pulse.”);
	 and a neural network (Ray 0014 “ This allows for improved filtering of multipath corrupted signals using complex-valued neural networks.”) having 
a plurality of layers each having one or more neurons (Ray 0016 “lower training error (especially for high dimension neural network systems with many hidden layer neurons)”), 
wherein the plurality of signal segments are fed to an input layer of the plurality of layers (Ray 0024 “The network had 16 input nodes (where 16 consecutive samples of s(t) were introduced as input)” [[s(t) corresponds to a multipath return, see 0020]]) and 
wherein the plurality of layers are designed to process the plurality of signal segments of the (Ray 0047 “Processor 615”), and 
wherein an output layer of the plurality of layers has at least one neuron that delivers an output value that indicates whether a respective signal segment or sample, associated with the neuron, of the respective signal segment is overlaid with an interfering signal (Ray 0024 “ The network had 16 input nodes (where 16 consecutive samples of s(t) were introduced as input), a hidden layer with various numbers of nodes, and a single output node for the height estimate.”; 0007 “The radar system includes a computing device configured to receive a multipath corrupted radar signal, and process the multipath corrupted radar signal to generate a filtered radar signal, the multipath corrupted radar signal processed using a neural network” [a corrupted radar signal corresponds to an interfering signal because a corrupted signal includes an unwanted signal/reflection thus producing an interference]).  
Ray does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Sick teaches using digital signals (Sick 0025 “Segmentation is a subcategory of digital image processing”; 0035 “The evaluation device is preferably configured to obtain a virtual image of the environment from the radar recording with the artificial neural network, based on the initial characteristics and the segmentation.”; 0026 “An interface is a device between at least two functional units, where an exchange of logical values, e.g. data or physical values, e.g. electric signals, takes place, in either only one direction or bidirectionally. The exchange can be analog or digital.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the multipath filtering system and method of Ray to include the object identification system and method of Sick.  One would have been motivated to do so in order to improve radar processing  by removing error characteristic from the initial characteristic (Sick 0028).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Sick merely teaches that it is well-known to incorporate the particular use of digital signals.  Since both Ray and Sick disclose similar neural networks in the automotive field, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


	Regarding claim 2, Ray in view of Sick teach The radar device as claimed in claim 1.
Sick further teaches further comprising:  a radar transmitter that is designed to generate an RF transmission signal (Sick 0071 “transmitting/receiving antenna paths are shown in FIG. 2b.”) that comprises 
a plurality of frequency-modulated pulses (Sick 0080 “FIG. 9. Modulated transmission signals are transmitted in step V1. The frequencies of transmission signals are modulated according to the frequency modulated continuous wave method.”), wherein 
each of the plurality of signal segments of the digital signal is associated with a respective frequency- modulated pulse of the plurality of frequency-modulated pulses (Sick 0076 “FIG. 5 shows a distance/speed distribution 33. The distance/speed distribution 33 is a so-called range-Doppler map, obtained from the interference signals 31.”), and 
wherein the plurality of signal segments are in the time domain or in the frequency domain (Sick 0072 “ FIG. 3 shows the respective temporal course for the frequencies of the interference signals 31.” [temporal course corresponds to time domain]).  

	Regarding claim 4, Ray in view of Sick teach The radar device as claimed in claim 1.
	 wherein the output layer has a neuron that indicates whether one or more of the plurality of signal segments fed to the input layer contains an interfering signal (Ray 0014 “filtering of multipath corrupted signals using complex-valued neural networks”).  
	Regarding claim 6, Ray in view of Sick teach The radar device as claimed in claim 1.
	 wherein the output layer has a plurality of neurons (Ray 0028 “ plurality of output nodes 112”; fig 1) that are 
each associated with a sample of the respective signal segment (Ray 0024 “In this study, the NN model used a standard three layer feed forward network with non-linear thresholding functions. The network had 16 input nodes (where 16 consecutive samples of s(t) were introduced as input),” [s(t) corresponds to a multipath return, see 0020]) and wherein 
(Sick 0049 “A substantial aspect of the present disclosure is that the direction from which the interference signal arrives is determined for each value of the distance/speed distribution, i.e. for each point on the range-Doppler map from all of the transmitting/receiving antenna pairs.”). 

	Regarding claim 7, Ray teaches A radar device, comprising: a radar transmitter (Ray 0007 “In yet another aspect, a radar system configured to transmit and receive radar signals to determine a location of at least one object is provided.”) that is designed to 
output a radio-frequency (RF) transmission signal (Ray 0015 ““multipath corrupted signals” refers to radio signals from one source that are received at a receiver by two or more paths.”) that comprises a plurality of frequency-modulated chirps (Ray 0037 “complex modulated pulse”), 
a radar receiver that is designed to receive an RF radar signal (See above 0007) and, based thereon, to generate a dataset containing a particular number of digital values (Ray 0047 “ Processor 615”; 0009 “FIG. 2 is a graph comparing performance of an iterated least square thresholding (ILST) algorithm with maximum likelihood estimates of best possible performance of any possible algorithm.”), wherein a dataset is associated with a chirp or a sequence of successive chirps (Ray fig 3; 0037 “ complex modulated pulse at offset center frequencies, such as pulse 302 . . . Accordingly, a complex ILST (CILST) is utilized.” [corresponds to a dataset associated with a chirp]);
a neural network to which the dataset is fed and that is designed to filter the dataset in order to reduce an interfering signal contained therein, wherein the neural network is a convolutional neural network (Ray 0052 “The systems and methods described herein facilitate fast training of complex-valued neural networks”; 0007 “The radar system includes a computing device configured to receive a multipath corrupted radar signal, and process the multipath corrupted radar signal to generate a filtered radar signal, the multipath corrupted radar signal processed using a neural network”; claim 1 “A method for training a neural network to be configured to filter a multipath corrupted signal” [a corrupted radar signal corresponds to an interfering signal because a corrupted signal includes an unwanted signal/reflection thus producing an interference]).  
Ray does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Sick teaches using digital signals (Sick 0025 “Segmentation is a subcategory of digital image processing”; 0035 “The evaluation device is preferably configured to obtain a virtual image of the environment from the radar recording with the artificial neural network, based on the initial characteristics and the segmentation.”; 0026 “An interface is a device between at least two functional units, where an exchange of logical values, e.g. data or physical values, e.g. electric signals, takes place, in either only one direction or bidirectionally. The exchange can be analog or digital.”)

	Regarding claim 8, Ray in view of Sick teach The radar device as claimed in claim 7.
	Sick further teaches wherein the radar receiver is designed, based on the RF radar signal, to generate a digital radar signal in the time domain that (Sick 0072 “ FIG. 3 shows the respective temporal course for the frequencies of the interference signals 31.” [temporal course corresponds to time domain]) comprises 
a plurality of signal segments (Sick 0020 “ segmentation of radar recordings of an environment,”) that are associated with a sequence of frequency-modulated chirps (Sick 0039 “The transmitted signals are preferably frequency modulated”; 0042 “ frequency modulation rate, referred to in English as the “chirp.””), 
wherein the plurality of signal segments represent a radar data array,  and the
dataset is formed through two-dimensional Fourier transformation of the radar data array (Sick 0049 “A substantial aspect of the present disclosure is that the direction from which the interference signal arrives is determined for each value of the distance/speed distribution, i.e. for each point on the range-Doppler map from all of the transmitting/receiving antenna pairs.”).  

	Regarding claim 9, Ray in view of Sick teach The radar device as claimed in claim 7.
	 Sick further teaches wherein the radar device is designed, based on the RF radar signal, to generate a digital radar signal in the time domain that (Sick 0072 “ FIG. 3 shows the respective temporal course for the frequencies of the interference signals 31.” [temporal course corresponds to time domain]) that comprises 
a plurality of signal segments (Sick 0020 “ segmentation of radar recordings of an environment,”) that are associated with a sequence of frequency-modulated chirps (Sick 0039 “The transmitted signals are preferably frequency modulated”; 0042 “ frequency modulation rate, referred to in English as the “chirp.””), 
and based on the digital radar signal, to calculate a range Doppler map  that forms the dataset of digital values (Sick 0049 “A substantial aspect of the present disclosure is that the direction from which the interference signal arrives is determined for each value of the distance/speed distribution, i.e. for each point on the range-Doppler map from all of the transmitting/receiving antenna pairs.”).  


	Regarding claim 18, Ray in view of Sick teach A method for a radar device, comprising: transmitting a radio-frequency (RF) transmission signal (Ray 0007 “In yet another aspect, a radar system configured to transmit and receive radar signals to determine a location of at least one object is provided.”; 0015 ““multipath corrupted signals” refers to radio signals from one source that are received at a receiver by two or more paths.”) that comprises 
a plurality of frequency-modulated chirps (Ray 0037 “complex modulated pulse”);
	receiving an RF radar signal (Ray 00156 “As used herein, “multipath corrupted signals” refers to radio signals ”) and 
generating a dataset containing a particular number of (Ray 0047 “ Processor 615”; 0009 “FIG. 2 is a graph comparing performance of an iterated least square thresholding (ILST) algorithm with maximum likelihood estimates of best possible performance of any possible algorithm.”),
	wherein a dataset is associated with a chirp or a sequence of successive chirps (Ray fig 3; 0037 “ complex modulated pulse at offset center frequencies, such as pulse 302 . . . Accordingly, a complex ILST (CILST) is utilized.” [corresponds to a dataset associated with a chirp]); and 
filtering the dataset using a neural network to which the dataset is fed in order to reduce an interfering signal contained therein (Ray 0052 “The systems and methods described herein facilitate fast training of complex-valued neural networks”; 0007 “The radar system includes a computing device configured to receive a multipath corrupted radar signal, and process the multipath corrupted radar signal to generate a filtered radar signal, the multipath corrupted radar signal processed using a neural network”; claim 1 “A method for training a neural network to be configured to filter a multipath corrupted signal” [a corrupted radar signal corresponds to an interfering signal because a corrupted signal includes an unwanted signal/reflection thus producing an interference]), 
Ray does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Sick teaches using digital signals (Sick 0025 “Segmentation is a subcategory of digital image processing”; 0035 “The evaluation device is preferably configured to obtain a virtual image of the environment from the radar recording with the artificial neural network, based on the initial characteristics and the segmentation.”; 0026 “An interface is a device between at least two functional units, where an exchange of logical values, e.g. data or physical values, e.g. electric signals, takes place, in either only one direction or bidirectionally. The exchange can be analog or digital.”) and using a convolutional neural network (Sick 0033 “A convolutional artificial neural network is preferred.”)
	
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray (US-20160132768) in view of Sick et al. (US-20190279366 hereinafter Sick) and in further view of Li et al. (US PAT 20180149730 hereinafter Li).

	Regarding claim 3, Ray in view of Sick teach The radar device as claimed in claim 1.
	Sick further teaches wherein the output layer of the neural network is designed to deliver an output value that indicates whether the respective signal is overlaid with a frequency-modulated interfering signal (Sick 0038 “obtaining interference signals based on frequency modulation”) from an  
	Ray in view of Sick does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Li teaches interference removal includes noise from other radar sources (Li 0012 “The sixth dimension of IFWs is based on denoising and image fusion. The output of FFTs in FMCW radar is noisy and may contain multipath interference or interference from other non-cooperative radars. Deep Neural Networks (DNN) denoising can filter the noise and interference effectively.").
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the multipath filtering system and method of Ray and the object identification system and method of Sick and the weak signal processing system and method to include the interference mitigation system and method of Li.  One would have been motivated to do so in order to enhance radar performance (Li 0013).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Li merely teaches that it is well-known to incorporate the particular use of filtering external radar transmission as an interference.  Since both Ray in view of Sick and Li disclose similar neural networks regarding signal interference, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim(s) 5, 10-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray (US-20160132768) in view of Sick et al. (US-20190279366 hereinafter Sick) and in further view of Shima et al. (US PAT 10879946 hereinafter Shima).

	Regarding claim 5, Ray in view of Sick teach The radar device as claimed in claim 1.
	Ray further teaches further comprising: a computing unit (Ray 0013 “FIG. 6 is a block diagram of a computing device”) that is designed to detect a radar target based on the digital signal (See Sick claim 1),  
Ray in view of Sick does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Shima teaches filtering interferences of RF signals using neural networks such that one or more of the plurality of signal segments for which the at least one neuron of the output layer of the neural network indicates overlaying of an interfering signal remain unconsidered (Shima 6:60-67 “FIG. 5 depicts an example probability of detecting a desired signal 124 using a signal detection network 400 as provided herein (plot 504) and the probability of detecting the desired signal using a conventional energy detection technique (plot 508) . . . a signal detection network 400 that has been trained and configured to output a classification probability as to whether a desired signal 124 is detected or not can provide an enhanced probability of detection for a given signal 124 strength as compared to the probability of detection using an energy detection technique 508.” [the probability of detection as shown in fig 5 corresponding to an error rate of unconsidered interference signals]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the multipath filtering system and method of Ray and the object identification system and method of Sick to include the weak signal processing system and method.  One would have been motivated to do so in order to improve accurately indicate the presence of a desired signal (Shima 9:50-65).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Shima merely teaches that it is well-known to incorporate the particular use of a probability detection.  Since both Ray in view of Sick and Shima disclose similar neural networks regarding signal interference, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


	Regarding claim 10, Ray in view of Sick teach The radar device as claimed in claim 9.
	 wherein the dataset of digital values (See Sick claim 1) represents a dataset of complex values (Ray 0044 “Block 502 receives a complex sample sequence ”; 0038 “complex input”);
	wherein the neural network has an input layer with two NN channels (Sick 0064 “application system according to the present disclosure contains a trained artificial neural network, and outputs the segmentation. The application system uses distance, speed, azimuth angle and elevation angle as the input channels”),  
	While Ray discloses a multipath corrupted radar signal processed using a neural network that is trained using a complex iterated least square thresholding algorithm (CILST) capable of processing both real and complex signals (claim 15) and Sick discloses multiple NN channels, Ray in view of Sick does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Shima teaches a NN with two channels delivering real and imaginary values as output values (Shima 2:50-55 “ A de-noised output from the neural network can be provided as two-channels, with the first channel including real components output as a first spectrogram, and the second channel including imaginary components output as a second spectrogram”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the multipath filtering system and method of Ray and the object identification system and method of Sick to include the weak signal processing system and method.  One would have been motivated to do so in order to improve accurately indicate the presence of a desired signal (Shima 9:50-65).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Shima merely teaches that it is well-known to incorporate the particular use of a real and imaginary values.  Since both Ray in view of Sick and Shima disclose similar neural networks regarding signal interference, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 11, Ray in view of Sick teach and in further view of Shima teach The radar device as claimed in claim 10.
	Shima further teaches wherein the neural network has a plurality of further layers that each has two or more NN channels (Shima 6:37-38 “ the neural network 416 can include a plurality of other layers 420.”; 2:50-55 “A de-noised output from the neural network can be provided as two-channels, with the first channel including real components output as a first spectrogram, and the second channel including imaginary components output as a second spectrogram”).  

	Regarding claim 12, Ray in view of Sick and in further view of Shima teach The radar device as claimed in claim 11.
	Shima further teaches wherein a last layer of the further layers forms an output layer that has two NN channels, and 
wherein a first channel of the two NN channels of the output layer is to deliver real parts as output values and a second channel of the two NN channels of the output layer is to deliver imaginary parts of complex values (Shima 2:50-55 “ A de-noised output from the neural network can be provided as two-channels, with the first channel including real components output as a first spectrogram, and the second channel including imaginary components output as a second spectrogram”) of 
a filtered dataset in which interfering signal components are reduced as output values (Shima 9:45-47 “Moreover, the network 1000 can learn more optimal nonlinear filtering to excise a desired signal 124 from noise and interference.” [The processing network as shown in fig 10 includes the NN]).  
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the multipath filtering system and method of Ray and the object identification system and method of Sick to include the weak signal processing system and method.  One would have been motivated to do so in order to improve accurately indicate the presence of a desired signal (Shima 9:50-65).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Shima merely teaches that it is well-known to incorporate the particular use of a real and imaginary values.  Since both Ray in view of Sick and Shima disclose similar neural networks regarding signal interference, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 13, Ray in view of Sick and in further view of Shima teach The radar device as claimed in claim 12.
Sick in view of Shima further teach wherein the output layer has precisely two NN channels (Shima 2:50-55 “ A de-noised output from the neural network can be provided as two-channels, with the first channel including real components output as a first spectrogram, and the second channel including imaginary components output as a second spectrogram”) and 
each of the rest of the further layers has more than two NN channels (Sick 0064 “application system according to the present disclosure contains a trained artificial neural network, and outputs the segmentation. The application system uses distance, speed, azimuth angle and elevation angle as the input channels”).  

	Regarding claim 14, Ray in view of Sick and in further view of Shima teach The radar device as claimed in claim 11.
Shima further teaches wherein each NN channel of each of the further layers of the neural network is to deliver a number of real output values that corresponds to a number of complex values of the dataset (Shima 2:50-55 “ A de-noised output from the neural network can be provided as two-channels, with the first channel including real components output as a first spectrogram, and the second channel including imaginary components output as a second spectrogram”; 10:10-20 “The real and complex-valued data from the datagram is applied to first and second channels respectively of the network. The datagram is a 2D matrix. Where the datagram is a spectrogram, one axis is time, and the other is frequency. Moreover, the datagram has complex (real and imaginary) values. The complex data is stacked: the real data is placed into the first channel of the input, the imaginary data is placed into the second channel of the input. Moreover, the datagram input to the first channel has the same dimensions as the datagram input to the second channel.”).  

	Regarding claim 15, Ray in view of Sick and in further view of Shima teach The radar device as claimed in claim 11.
	 Shima further teaches wherein the input layer and the further layers are arranged in succession (Shima fig 4 [shows input layers arranged in succession]) and 
each layer receives the output values of the NN channels of a respective previous layer as input values (Shima fig 4 [shows the input layers are processed to produce the output layer 412]).   

	Regarding claim 16, Ray in view of Sick and in further view of Shima teach The radar device as claimed in claim 15.
	 wherein the further layers are convolutional layers (Shima 6:39-40 “neural network 416 can include one or more convolution layers 424”) and wherein 
a convolution kernel is in each case associated with the NN channels of the further layers (Shima 7:32-33 “de-noising mask 624”; 7:56-67 “The CNN can be implemented by the execution of instructions 328 by the processor 312. The output is a de-noising or output signal mask 624 that includes one or more segments 626 that highlight the location of desired signals 124 within the area of the spectrogram. Specifically, the signal mask 624 can be a binary mask that excises the location of a desired signal or signals 124 from other signals and noise 120. The output signal mask 624 can have the same dimensions and parameters as the datagram or datagrams 614 that were input to the network 600. The output signal mask 624 is overlaid onto the original 2D spectrogram 614, to provide an output spectrogram 630 in which the desired signals 124”).  

	Regarding claim 17, Ray in view of Sick and in further view of Shima teach The radar device as claimed in claim 15.
	 Sick further teaches wherein the output values of an NN channel of each respective layer of the further layers depends on a weighted sum of the input values that are fed to the respective layer (Sick 0032 “Functional units of an artificial neural network are artificial neurons, the output of which is given in general as a value of an activation function, evaluated via a weighted sum of the inputs ”).  

Regarding claim 19, Ray in view of Sick teach The method as claimed in claim 18.
	 wherein generating the dataset comprises: generating a digital radar signal (0020 “segmenting radar recording”) in the time domain based on the RF radar signal (Sick 0072 “ FIG. 3 shows the respective temporal course for the frequencies of the interference signals 31.” [temporal course corresponds to time domain]), 
wherein the digital radar signal comprises a plurality of signal segments (Sick 0020 “ segmentation of radar recordings of an environment,”), that are associated with 
a sequence of frequency-modulated chirps, wherein the plurality of signal segments (Sick 0039 “The transmitted signals are preferably frequency modulated”; 0042 “ frequency modulation rate, referred to in English as the “chirp.””) 
represent a radar data array; and forming the dataset through (Sick 0049 “A substantial aspect of the present disclosure is that the direction from which the interference signal arrives is determined for each value of the distance/speed distribution, i.e. for each point on the range-Doppler map from all of the transmitting/receiving antenna pairs.”).  
Ray in view of Sick does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Shima teaches (Shima 6:5-15 “ The received energy 404, as represented by the time-varying voltage 406, is transformed in a transform block 408 from a time series signal to a two-dimensional datagram 410, such as but not limited to a time-frequency gram. As an example, the transform block 408 may be implemented by the execution of instructions 328 by the processor 312, and may perform a fast Fourier transform . . .  to create the two-dimensional data 410.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the multipath filtering system and method of Ray and the object identification system and method of Sick to include the weak signal processing system and method.  One would have been motivated to do so in order to improve accurately indicate the presence of a desired signal (Shima 9:50-65).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Shima merely teaches that it is well-known to incorporate the particular use of a Fourier transform.  Since both Ray in view of Sick and Shima disclose similar neural networks regarding signal interference, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 20, Ray in view of Sick and in further view of Shima teach The method as claimed in claim 19.
	Ray in view of Sick further teach wherein the dataset of digital values (See Sick claim 1) is a dataset of complex values (Ray 0044 “Block 502 receives a complex sample sequence ”; 0038 “complex input”);
	wherein the neural network has an input layer with two NN channels (Sick 0064 “application system according to the present disclosure contains a trained artificial neural network, and outputs the segmentation. The application system uses distance, speed, azimuth angle and elevation angle as the input channels”),  
While Ray discloses a multipath corrupted radar signal processed using a neural network that is trained using a complex iterated least square thresholding algorithm (CILST) capable of processing both real and complex signals (claim 15) and Sick discloses multiple NN channels, Ray in view of Sick does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Shima teaches a NN with two channels delivering real and imaginary values as output values (Shima 2:50-55 “ A de-noised output from the neural network can be provided as two-channels, with the first channel including real components output as a first spectrogram, and the second channel including imaginary components output as a second spectrogram”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the multipath filtering system and method of Ray and the object identification system and method of Sick to include the weak signal processing system and method.  One would have been motivated to do so in order to improve accurately indicate the presence of a desired signal (Shima 9:50-65).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Shima merely teaches that it is well-known to incorporate the particular use of a real and imaginary values.  Since both Ray in view of Sick and Shima disclose similar neural networks regarding signal interference, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Jungwoo et al. (KR-102137825) discloses “The present invention is a deep learning-based radar interference canceling apparatus, which is learned based on deep learning and receives an interference cancellation model that removes and outputs interference from a bit signal as a bit signal that is a difference between a radar transmission and reception signal and an interference cancellation model And an adjustment unit that calculates a loss value (Loss) between the output interference cancellation signal and the labeled interference cancellation signal, and adjusts a learning parameter of the interference cancellation model using a back propagation algorithm using the loss value. (See abstract)”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL A. SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISMAAEEL A. SIDDIQUEE/               Examiner, Art Unit 3648                     

/ERIN F HEARD/               Supervisory Patent Examiner, Art Unit 3648